            Case NJ/2:19-cv-14392 Document 6 Filed 07/18/19 Page 1 of 1



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: AMERICAN MEDICAL
COLLECTION AGENCY, INC.,
DATA BREACH LITIGATION                                                        MDL No. 2904



 PLAINTIFF ELIZABETH HOLLWAY’S RESPONSE SUPPORTING TRANSFER TO
                   THE DISTRICT OF NEW JERSEY

       Pursuant to 28 U.S.C. § 1407 and JPML Rule 6.2(e), Plaintiff Elizabeth Hollway, Case

No. 2:19-cv-14392, District of New Jersey, submits her response in partial support of the

pending motions for transfer and centralization. To the extent these motions seek to transfer and

centralize litigation against Quest Diagnostics Inc. and its wholly-owned subsidiary Optum360

Services, Inc. (collectively, “Quest”), Plaintiff supports transfer to the District of New Jersey.

See Dkt. Nos. 5, 62, 67, 69, 71, 74, 75, 77, 79, & 85. If the Panel is inclined to centralize all of

the cases that the other parties contend are related by virtue of ACMA’s involvement, those cases

should be centralized in the District of New Jersey.

Dated: July 18, 2019
                                                        Respectfully submitted,


                                                                /s/ Joseph I. Marchese
                                                                 Joseph I. Marchese

                                                        BURSOR & FISHER, P.A.
                                                        888 Seventh Avenue
                                                        New York, NY 10019
                                                        Telephone: (646) 837-7150
                                                        Facsimile: (212) 989-9163
                                                        Email: jmarchese@bursor.com

                                                        Attorney for Plaintiff Elizabeth Hollway
